

116 HR 6747 IH: Rural Transportation Improvement Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6747IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Delgado introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize funding for formula grants for rural areas, to amend title 49, United States Code, to increase the percentage of funds available for grants and contracts for transportation research, technical assistance, training, and related support services in rural areas, and for other purposes.1.Short titleThis Act may be cited as the Rural Transportation Improvement Act.2.Formula grants for rural areas(a)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to provide financial assistance to rural areas under section 5311—(1)$1,043,615,000 for fiscal year 2021;(2)$1,063,615,000 for fiscal year 2022;(3)$1,083,615,000 for fiscal year 2023;(4)$1,103,615,000 for fiscal year 2024; and(5)$1,123,615,000 for fiscal year 2025.(b)Formula grants for rural areasSection 5311(b)(3)(B) of title 49, United States Code, is amended by striking 2 percent and inserting 3 percent. 